DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The species election and restriction requirement between Groups (I) and (II) is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-12 are allowed because an STN chemical structure and classification search of the prior art did not reveal any other applicable references.  
The closest prior art is provided Kemnitzer et al. (Bioorganic and Medicinal Chemistry Letters, 2009, 19, pp. 3536-3540). Tables 1 and 2 on page 3538 and also shown below:

    PNG
    media_image1.png
    400
    365
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    340
    364
    media_image2.png
    Greyscale
,

	Separately, Applicant submitted a terminal disclaimer over U.S. 10457688 to address any obviousness-type double patenting issues regarding claims 4, 5 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUSANNA MOORE/Primary Examiner, Art Unit 1624